655 S.E.2d 685 (2007)
ADVANCED ELECTRICAL SYSTEMS, INC.
v.
TURKIN, et al.
No. A07A1901.
Court of Appeals of Georgia.
December 7, 2007.
John T. Longino, Ellijay, for appellant.
Freisem, Macon, Swann & Malone, C. Cyrus Malone III, Atlanta, for appellee.
*686 SMITH, Presiding Judge.
Advanced Electrical Systems, Inc. (Advanced) appeals from the trial court's order granting summary judgment to the defendants. We affirm because Advanced failed to include in the appellate record all of the evidence before the trial court at the time the court granted summary judgment.
In its notice of appeal, Advanced requested that the clerk include in the record only certain pleadings and one deposition. Advanced further specified that "no transcript and no depositions except as set forth above to be included in the record on appeal." The trial court's order granting summary judgment states that it considered "the entire record in this case," and we have determined after communication with the clerk below that two depositions have been omitted from the record before us.
When this court reviews the grant of summary judgment, we must look at the entire record before the trial court. "It is well established that the burden is on the party alleging error to show it affirmatively by the record and where the proof necessary for determination of the issues on appeal is omitted from the record, an appellate court must assume that the judgment below was correct and affirm." (Citations and punctuation omitted.) Moulton v. Wood, 265 Ga. App. 389, 593 S.E.2d 911 (2004). Because Advanced omitted material evidence from the record on appeal, we must assume that the superior court record properly supports the grant of summary judgment in favor of the defendants and affirm.
Judgment affirmed.
BARNES, C.J., and MILLER, J., concur.